Citation Nr: 1718095	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-28 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depressive disorder and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran had a period of active duty service from November 1983 to August 1987.  He also had a dishonorable discharge for a period of service from August 1987 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the RO in Montgomery, Alabama.  Jurisdiction now rests with the RO in St. Petersburg, Florida.

In his substantive appeal, the Veteran requested a videoconference hearing before the Board.  Subsequently, in a September 2015 letter addressed to the Veteran's last known address, the Veteran was notified that a hearing had been scheduled for October 2015.  However, he failed report for the hearing.  He has not requested that the hearing be rescheduled or provided good cause.  Therefore, the Board finds that the Veteran's hearing request is withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This matter was remanded by the Board in December 2015 for further development.

The Board also notes that the Veteran had initiated appeals regarding his claims for service connection for a groin injury and whether new and material evidence had been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  However, the Veteran did not submit a substantive appeal following the issuance of a May 2015 statement of the case.  See 38 C.F.R. § 20.202.  Accordingly, those issues no longer remain in appellate status, and no further consideration is required.

The issues of entitlement to service connection for (1) PTSD due to military sexual trauma and (2) Sleep Apnea have been raised by the record in an April 2017 statement, but they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDINGS OF FACT

1.  The Veteran has a current disability of an acquired psychiatric disorder other than PTSD, to include depressive disorder and anxiety disorder.  

2.  The Veteran experienced distressing events including the death of his mother and engaged in substance abuse during his active duty service.  

3.  The preponderance of the competent and credible evidence is against a finding that the Veteran's acquired psychiatric disorders other than PTSD are related to his service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder and anxiety disorder, have not been met.  38 U.S.C.A. §§ 1101, 1113, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a Veteran in developing information and evidence necessary to substantiate a claim.  

VA's duty to notify was satisfied by a letter in February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, relevant post-service treatment records, and Social Security Administration (SSA) records have been associated with the evidentiary record.  Neither the Veteran nor the representative identified any other relevant outstanding treatment records or other outstanding relevant records.

The Veteran was afforded a VA examination in February 2016.  The Board finds that the examination along with the other evidence of record is fully adequate for the purposes of determining whether the Veteran has an acquired psychiatric disorder related to service other than PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the December 2015 remand order, the Board instructed the AOJ to conduct further development including (1) obtaining outstanding VA records, (2) requesting outstanding Social Security Administration (SSA) disability records,  (3) attempting to obtain worker's compensation records, and (4) affording the Veteran a VA examination to determine the nature and etiology of his acquired psychiatric disorders other than PTSD.  The Board finds that the AOJ substantially complied with these remand directives by obtaining relevant VA and SSA records and affording the Veteran an appropriate VA examination in February 2016.  See Stegall v. West, 11 Vet. App. 268 (1998).  While the AOJ did not obtain the worker's compensation records, the Board finds the AOJ made reasonable attempts to obtain them by mailing release forms to the Veteran and his representative for those records in December 2015.  The Veteran did not respond to the AOJ's request for a release, and the evidence of record does not indicate that the worker's compensation records are needed to reach a decision in this case.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, the Board finds no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  In other words, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105(a), 1131; 38 C.F.R. § 3.301(a).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board finds the first Shedden element is met.  The February 2016 VA examiner opined that the Veteran has several psychiatric disorders apart from PTSD including Cocaine Use Disorder, Polysubstance Abuse, and a mood disorder due to substance abuse.  See February 2016 VA examination.  Earlier treatment records also show diagnoses of depressive and anxiety disorders.  See, e.g., March 2011 Mental Health Physician Note from Tuscaloosa VA Medical Center (VAMC).  Therefore, the Board finds that the Veteran has current psychiatric disabilities other than PTSD.  

The Board finds that the second Shedden element is met.  The Board notes that the Veteran's statements indicate he experienced stressful events during service including the death of his mother, difficulties adjusting to the conditions of service aboard a ship, witnessing traumatic injuries and deaths, and marital difficulties.  See August 2015 Mental Health Nurse Practitioner Note from Tuscaloosa VAMC; March 2011 Statement in Support of Claim.  The Board finds that the evidence of record confirms the Veteran experienced stressful events during a period of honorable service including the death of his mother.  See, e.g., March 1984 Certificate of Death for the Veteran's mother. 

However, the Board finds that the third Shedden element is not met because the preponderance of the evidence is against a finding that there is a nexus between the Veteran's service and his acquired psychiatric disorders other than PTSD.  Given the complicated nature of the Veteran's psychiatric disorders, VA obtained VA examinations to assess the Veteran's psychological functioning and determine whether the Veteran's current disabilities are related to his service.  See, e.g., February 2016 VA examination; September 2010 VA examination.  The Veteran's claims file was reviewed by the examiners and considered in the context of the Veteran's lay statements and in-person examinations.  The Board notes that the opinions consistently indicated that the Veteran's current mental impairments were primarily the result of substance abuse.  

The Board finds that the most relevant medical opinion in regard to the matter on appeal is the February 2016 VA examiner's opinion, which specifically addresses psychiatric disorders other than PTSD.  The examiner opined that the Veteran's mental health difficulties were due to a preexisting substance abuse disorder rather than stressful events in-service.  The examiner also noted that the evidence does not substantiate the presence of depression anxiety being related to his military service.  The Board finds the psychiatrist who performed the examination to be a competent medical professional, who possesses the training to determine the etiology of the Veteran's psychiatric disabilities.  Accordingly, the Board affords the February 2016 VA examiner's opinion great probative weight as it is consistent with the preponderance of the evidence including the earlier VA examination and the Veteran's treatment records, which show a history of substance abuse both before and during service.  See, e.g., February 1989 Medical Evaluation for Drug Dependency in Service Treatment Records.  Service connection for substance abuse is not warranted.  38 C.F.R. § 3.301(a).  Moreover, the Board notes there is no positive nexus opinion in the record indicating that the Veteran's acquired psychiatric disorders other than PTSD are related to his service.

The Board considered the Veteran's contentions that stressful several events during service caused his psychiatric disorders.  The Board also notes that the evidence of record shows the Veteran engaged in substantial substance abuse during service, and the Board acknowledges the Veteran's contentions that he used illicit substances to cope with his disorders.  However, the Board finds that while the Veteran is competent to report observable symptoms and events experienced during service, the Veteran is not competent to offer a medical opinion on whether his current mental disabilities are primarily related to his service.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 470-472 (1994).  

For the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against finding that the Veteran is entitled to service connection for an acquired psychiatric disorder other than PTSD.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder and anxiety disorder, is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


